PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/030,772
Filing Date: 9 Jul 2018
Appellant(s): Koponen et al.



__________________
Mani Adeli
Reg. No. 39,585
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Rejection I: Claims 20–39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 10,021,019. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–20 of U.S. Patent No. 10,021,019 contain substantially all limitations of present claims 20–39.  

Rejection II: Claims 20–39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(2) Response to Argument
Rejection I
Appellants present no arguments regarding the rejection of claims 20–39 on the ground of nonstatutory double patenting over claims 1–20 of U.S. Patent No. 10,021,019.  Accordingly, this rejection should be sustained. 

Rejection II
Regarding rejection II, Appellants assert the claim language makes “it very clear that the first MESE provides the first packet to the MNESE after a determination that the first MESE at the MNESE” (emphasis added).  Inclusion of actions performed by an MESE (separate and distinct from the MNESE) as part of the receiving step occurring “at the MNESE” renders the claim indefinite since it is not clear how these limitations are intended to alter the scope of the claim.  
For example, the recited “the first MESE providing the first packet … after a determination that the first MESE does not know the destination address” clearly cannot be performed “at the MNESE.”  It is not clear if the “determination” operation is intended to be performed in the claimed method.  
Similarly, it is not clear if the claim is intended to require use of “a first tunnel” for receiving the first packet, since the “receiving” step (actually performed by the MNESE) is silent regarding the use of a tunnel, but the corresponding “providing” operation (performed by the MESE) requires use of a tunnel. 
The use of limitations directed to operations performed by a separate “MESE” as part of a receiving step performed at the “MNESE” obfuscates the intended scope of the receiving step performed at the MESE since it not clear which acts must take place to perform the method as claimed.  
Applicant asserts a desire to recite single-actor claims that make it easier to establish a case of infringement.  Remarks 8.  However, if Applicant intended to claim only the actions of a single actor (i.e., the MNESE), it is not clear how the inclusion of limitations directed to actions performed by the MESE (e.g., “providing the first packet,” “a determination,” and “providing other packets”) and architectural arrangements of the MESE (e.g., “at least one machine … directly coupled to the particular MESE”) are to be interpreted.  Since these limitations do not 

Further regarding rejection II, Appellants also assert it is “very clear that under a certain circumstance (when the first MESE does not know a packet’s destination address), the first MESE provides the packet to the MNESE, and under another circumstance (when the first MESE knows a packet’s destination address), the first MESE provides the packet to another MESE.”  Remarks 7. This is simply a restatement of the above argument and also relates only to actions to be performed by the “MESE” and claimed as part of the receiving step explicitly performed “at the MNESE.”  Notwithstanding this explanation by Appellants, the claims remain indefinite for the reasons discussed above.
With respect to the “providing other packets” operation recited in lines 9–11 of claim 20 and lines 11–13 of claim 30, the formatting of claims 20 and 30 makes it unclear whether the providing is a step to be performed by the MNESE (following the “receiving a first packet” step) or is an operation performed by the MESE (in addition to “providing the first packet”).  The context of the limitation implies it is an action to be performed by the MESE, and the limitation was interpreted in that manner. See Final Rej. 5.  The Examiner did recommend amending the claim to clarify which element is intended to perform the “providing other packets” operation in an effort to eliminate any confusion. Id.  Since it appears the “providing other packets” operation is to be performed by the MESE, but appears in the receiving step performed “at the MNESE,” this limitation raises substantially identical indefiniteness issues as addressed above. 

Prior art rejections
Notwithstanding the indefiniteness of claims 20–39, for the purposes of applying prior art, each of the limitations in claims 20–39 have been given patentable weight and assumed to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AARON N STRANGE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/Hitesh Patel/Primary Examiner, Art Unit 2419         

/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.